DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 10/19/21 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 in the second axial direction of the semiconductor element, extends beyond one end, in the second axial direction, of the thermally conductive member, and an other end, in the second axial direction, of the semiconductor element extends beyond an other end, in the second axial direction, of the thermally conductive member.” (emphasis added). The use of “in” results in scenarios that make the quoted claim portion above undescriptive of the invention. The expression “in the second axial direction” can be viewed (or mean) as parallel to the second axial direction or in the alternative, encountered while moving in the second axial direction. As such, based on the annotated fig. 1 below where the second axial direction is the Y direction, the first meaning results in “one end in the second axial direction of the semiconductor element” being E2, “one end in the second axial direction of the thermally conductive member” being E2’, “the other end in the second axial direction of the semiconductor element” being E4, and “the other end in the second axial direction of the thermally conductive member.” being E4’, and the quoted limitation above does match the disclosed invention. Based on the second meaning and the annotated fig. 1 below where the second axial direction is the Y direction, the second meaning results in “one end in the second axial direction of the semiconductor element” being E1, “one end in the second axial direction of the thermally conductive member” being E1’, “the other end in the second axial direction of the semiconductor element” being E3, and “the other end in the second axial direction of the thermally conductive member.” being E3’, and the quoted limitation above does not match the disclosed invention but is being claimed and that cannot be allowed since Applicants are claiming something that they have not disclosed. 


    PNG
    media_image1.png
    873
    1387
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misra (US 6,898,084, patent corresponding to 2005/00113119, cited on IDS and previously used).

a.	Re claim 11, Misra disclose a semiconductor device comprising: a metal member 12 (figs. 1-3, col. 6 ln. 31-35); see remaining of disclosure for more details) having a groove (trench in which element 14 is inserted) formed on a front side surface 18 (col. 4 ln. 33-35) thereof; a thermally conductive member 16 (col. 5 ln. 40-54) provided in an inside of the groove and having a thermal conductivity in a first axial direction X on the front side surface higher than a thermal conductivity in a second axial direction Y orthogonal to the first axial direction on the front side surface (see at least col. 5 ln. 40-54); and a semiconductor element 24 (col. 4 ln. 7-15) provided on the front side surface of the metal member, and at least a part of which is in contact with the thermally conductive member (explicit on figs. 1-2 noting that area 26 correspond to the area of the surface of die 24 in direct contact with surface 18; see col. 4 ln. 34-40), wherein
, in the second axial direction (i.e. parallel to the second axial direction, and this is assumed wherever “in the second axial direction” is recited), of the semiconductor element extends beyond one end E-1 (see annotated fig. 1), in the second axial direction, of the thermally conductive member, and an other end E1’, in the second axial direction, of the semiconductor element extends beyond an other end E-1’, in the second axial direction, of the thermally conductive member, a length t (see fig. 2) in a normal direction (Z-direction) with respect to the front side surface of the metal member is longer than a length (vertical thickness) in the normal direction with respect to the front side surface, of the thermally conductive member (this is true when the thickness of 14, thus of 16&15, is 10% or less than 100% of the thickness “t” as per col. 6 ln.1-6).


    PNG
    media_image2.png
    898
    1511
    media_image2.png
    Greyscale


an other end in the first axial direction of the semiconductor element to an other end in the first axial direction of the thermally conductive member are equal to or more than a length “t” (see fig. 2) in a normal direction (z-direction) with respect to the front side surface of the metal member.

c.	Re claim 19, a cooling apparatus 32 (fig. 3, col. 4 ln. 41-55) for thermally dissipating heat of the metal member is provided on a back side surface 20 opposite to the front side surface of the metal member.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra (US 6,898,084, patent corresponding to 2005/00113119, cited on IDS).

a.	Re claim 12, Misra discloses that a ration of length “w” and length “d” is about 30% to about 70% (see fig. 1 and col. 6 ln. 7-17) and can be optimized to achieve optimal thermal performance. As such, and noting that elements 15 and 16 have the same width “w”, and dimension “d” is the same for area 26, thus chip 24, in the Y direction also, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a ratio of a length “w” in the second axial direction of the thermally conductive member with respect to a length “d” in the second axial direction of the semiconductor element is equal to or more than 40% and up to 70%, and this while optimizing for thermal performance (see MPEP 2144.05.I&II).

b.	Re claim 13 and in view of claim 12 rejection above,  the ratio of the length in the second axial direction of the thermally conductive member with respect to the length in the second axial direction of the semiconductor element is equal to or less than 95%.

c.	Re claim 14 and as would have been obvious to a skilled in the art before the effective filing date of the invention while optimizing and for a ratio w/d of 70% for element 16 in view of col. 6 ln. 7-17, one would have had a ratio of an area where the semiconductor element and the thermally conductive member overlap one another in a a front side surface of the semiconductor element in normal direction view equal to or more than 40% (i.e. 70%).

d.	Re claim 15 and in view of claim 14 rejection above, the ratio of the area where the semiconductor element and the thermally conductive member overlap one another in the normal direction view with respect to the area of the front side surface of the semiconductor element in the normal direction view is equal to or less than 95%.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra (US 6,898,084, patent corresponding to 2005/00113119, cited on IDS) in view of Lemak et al. (US 2011/0014417).

Misra discloses all the limitations of claim 11 as stated above including that the thermally conductive member is made of graphite (col. 5 ln. 40-54) and in strip shape, but do not appear to explicitly disclose that the thermally conductive member is formed by laminating strip-shaped graphite.

	However, Lemak et al. disclose providing laminated sheets of graphite 2 as insert in a heat conductive metal member 4 (see fig. 1, [0031]-[0033], [0040], [0060]-[0067]).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the thermally conductive member by laminating strip-shaped graphite, and this as a non-inventive step of providing such a .

Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive. Applicants’ bizarre interpretation of col. 6 ln.1-6 of Misra ‘084 is not convincing. 10% of thickness t is 0.1xt, which is less than t, and the insert portion extending between about 10% and 100% through thickness “t” from the first side 18 means that the thickness of 14 is between or from 0.1xt to 1xt (i.e. equal to t, since 100% of t is basically t) from first side 18. There is no evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899